BUSTEED, District Judge.
I have considered the five objections taken by the bankrupt, Lanier, to be examined under the twenty-sixth section of the act to establish a uniform system of bankruptcy, and am of opinion that neither of them is well founded. The opinion of the register, annexed to the certificate of the questions to the court, is so thorough that further argument is unnecessary. The court adopts the reasoning of the register in detail, upon all the points raised. The interposition by a bankrupt of technical objections to his own examination, when it is sought by the assignee, is not favored by the law. The utmost willingness, at all reasonable times, to state the whole of his knowledge in relation to his estate, *1119is a duty imposed upon the bankrupt by the genius and text of the statute. The examination sought by the assignee iij this casé is properly allowed, and the bankrupt is hereby required to submit to it